DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 11/04/2021 has been entered and made of record. Claims 1 and 8 were amended. Claims 1-8 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0221943) in view of Perlman (US 2011/0107220) and Matsuki (US 2014/0362016).
Regarding claim 1, Yamada teaches/suggests: A display method comprising: 
including an image to be displayed so as to be disposed on a first virtual axis, rotated around a respective second virtual axis crossing the first virtual axis, in either of a first display image and a second display image (Yamada [0072]: “The thumbnail image after transformation is an image of a page (a thumbnail image) erected upright on a horizontal plane N within a virtual space, and rotated about a virtual rotation axis M (a left side of the page in this example) as a center through an angle of rotation .theta. from the reference state.”); 
displaying the first display image and the second display image on a first screen and a second screen, respectively, the first image including a sequence of images (Yamada [0091]: “In this example, a thumbnail image group S1 is displayed in a manner superposed on a lower section of an image P of the first selected page.” [Thumbnail image group S1 and image P meet the claimed first and second display images, respectively.]); and 
disposing a boundary between the first screen and the second screen between the first display image and the second display image adjacent to each other (Yamada [0091]: “In this example, a thumbnail image group S1 is displayed in a manner superposed on a lower section of an image P of the first selected page.” [The claimed boundary is an inherent and/or implicit feature of superposing S1 on the lower section of P. In addition, such feature would have been well known to delineate them (Official Notice).]).
Yamada does not teach/suggest and further rotated around the first virtual axis. Perlman, however, teaches/suggests rotated around the first virtual axis (Perlman [0495]: “In one embodiment, any thumbnails for non-TV content (e.g. video games or movies) are replaced with thumbnails containing TV content by visually rotating the thumbnails around a horizontal axis.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a thumbnail image of Yamada to be rotated around the horizontal axis (the claimed first virtual axis) as taught/suggested by Perlman in order to be replaced.

Nor does Yamada teach/suggest:
the second image including two images corresponding to two images that are adjacent to each other in the sequence of images; 
Matsuki, however, teaches/suggests:
the second image including two images corresponding to two images that are adjacent to each other in the sequence of images (Matsuki [0056]: “As illustrated in this front view, one or more pages of an electronic book 104 are displayed on a display screen of a display 101 (a two-page spread view of Pages 6 and 7, in an example depicted in this figure).”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify image P of Yamada to include two adjacent pages as taught/suggested by Matsuki in order for a two-page spread view.

Regarding claim 2, Yamada as modified by Perlman and Matsuki teaches/suggests: The display method according to Claim 1, wherein the first display image and the second display image are displayed except a part running off one of the first screen and the second screen where the first display image and the second display image are displayed (Yamada [0091]: “In this example, a thumbnail image group S1 is displayed in a manner superposed on a lower section of an image P of the first selected page.”). The claimed displayed except a part running off one of the first screen and the second screen is an inherent and/or implicit feature of superposing S1 on the lower section of P.

Regarding claim 3, Yamada as modified by Perlman and Matsuki teaches/suggests: The display method according to Claim 1, wherein the first display image includes an image bundle having a plurality of the images arranged in a first direction, and the second display image includes a main image obtained by expanding a page corresponding to an image selected from the plurality of images (Yamada [0091]: “In this example, a thumbnail image group S1 is displayed in a manner superposed on a lower section of an image P of the first selected page.”).

Regarding claim 4, Yamada as modified by Perlman and Matsuki teaches/suggests: The display method according to Claim 3, wherein the second display image includes a reference image in addition to the main image, and the reference image is determined by selecting another image from the image bundle (Matsuki [0056]: “As illustrated in this front view, one or more pages of an electronic book 104 are displayed on a display screen of a display 101 (a two-page spread view of Pages 6 and 7, in an example depicted in this figure).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Yamada as modified by Perlman and Matsuki teaches/suggests: The display method according to Claim 3, wherein the image selected is displayed in a double-page spread state (Matsuki [0056]: “As illustrated in this front view, one or more pages of an electronic book 104 are displayed on a display screen of a display 101 (a two-page spread view of Pages 6 and 7, in an example depicted in this figure).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Yamada as modified by Perlman and Matsuki teaches/suggests: The display method according to Claim 3, wherein the image selected is displayed so as to increase in distance from an adjacent image to prevent superimposition with the adjacent image (Yamada [0080]: “In a certain range with the first selected page as a reference, the interval between the first selected page and the next page is at the maximum.”).

Claim 8 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Yamada as modified by Perlman and Matsuki further teaches/suggests a processor (Yamada Fig. 2: controller 2)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2012/0221943) in view of Perlman (US 2011/0107220) and Matsuki (US 2014/0362016) as applied to claim 1 above, and further in view of Yamada (US 2012/0287165 hereinafter Yamada[165]).
Regarding claim 7, Yamada as modified by Perlman and Matsuki does not teach/suggest: The display method according to Claim 3, wherein a plurality of the image bundles is displayed so as to be arranged in a second direction crossing the first direction. Yamada[165], however, teaches/suggests wherein a plurality of the image bundles is displayed so as to be arranged in a second direction crossing the first direction (Yamada[165] [0114]: “When a thumbnail image of a shopping program is selected, thumbnail image groups containing different contents according to hierarchical levels may be displayed.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify thumbnail image group S1 of Yamada to include multiple groups as taught/suggested by Yamada[165] in order to group them in different categories.
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding Wada are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0218137 – two-page spread
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611